Citation Nr: 0522554	
Decision Date: 08/18/05    Archive Date: 08/25/05

DOCKET NO.  03-32 073A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for demyelinating 
neuropathy of the right posterior tibial nerve.

2.  Entitlement to service connection for demyelinating 
neuropathy of the left posterior tibial nerve.

3.  Entitlement to an initial compensable rating for migraine 
headaches.

4.  Entitlement to an increased rating for a surgical scar of 
the left ankle, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant-veteran


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from February 1978 to April 
1991.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, which denied the benefits sought on appeal.

The issues of entitlement to service connection for 
demyelinating neuropathy of the lower extremities are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has migraine headaches without an aura or 
characteristic prostrating attacks.

3.  The veteran has a 1 inch by 1/8 inch surgical scar below 
the medial malleolar area of the left ankle.  The scar is 
nontender, is not painful, does not limit range of motion, 
and does not cause functional impairment.


CONCLUSIONS OF LAW

1.  Criteria for a compensable evaluation for migraine 
headaches have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1-4.16, 4.124a, Diagnostic Code 8100 (2004).

2.  Criteria for a rating higher than 10 percent for the 
surgical scar of the left ankle have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.118, 
Diagnostic Code 7804 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board must determine whether the 
veteran has been apprised of the law and regulations 
applicable to this matter, the evidence necessary to 
substantiate the claims, and whether the claims have been 
fully developed in accordance with the Veterans Claims 
Assistance Act of 2000 (the VCAA) and other applicable laws.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

The VCAA provides that VA shall apprise a claimant of the 
evidence necessary to substantiate his/her claim for benefits 
and further allocate the responsibility for obtaining such 
evidence.  The VCAA further provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim for a benefit under a law 
administered by the Secretary unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  The United States Court of Appeals 
for Veterans Claims (Court) held in Quartuccio v. Principi, 
16 Vet. App. 183 (2002) that VA must strictly comply with all 
relevant provisions of the VCAA.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), it was in 
part held that a VCAA notice, as required by 38 U.S.C.A. 
Section 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision (i.e. that of the RO) on a claim for VA benefits.  
In Pelegrini, it was observed that VA must (1) inform a 
claimant of the information and evidence not of record that 
is necessary to substantiate a claim; (2) inform a claimant 
of the information and evidence that VA will seek; (3) inform 
a claimant of the information and evidence that the claimant 
is expected to provide; and (4) request or tell a claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This "fourth element" of the notice 
requirements comes from the language of 38 C.F.R. Section 
3.159(b)(1).

In this case, VCAA notice was given in September 2002, which 
is prior to the initial AOJ decision of December 2002.  Thus, 
it was sent to the veteran before the adverse decision by the 
RO, as required by Pelegrini, supra.

The veteran was informed of the requirements of the VCAA 
specifically and in detail in a letter dated in September 
2002.  Because the letter fully provided notice of elements 
(1), (2), and (3), see above, it is not necessary for the 
Board to provide extensive reasons and bases as to how VA has 
complied with the VCAA's notice requirements.  See Mayfield 
v. Nicholson, 19 Vet. App. 103, 129 (2005).  In addition to 
the explicit VCAA notice, the veteran was advised in the 
rating decision on appeal, the Statement of the Case, and the 
Supplemental Statement of the Case as to the specific reasons 
why his particular claims were being denied and of the 
evidence that was lacking.  He was also supplied with the 
complete text of 38 C.F.R. Section 3.159(b)(1) in the 
September 2003 Statement of the Case.  Thus, the Board finds 
that the notification requirements of the VCAA have been 
satisfied.  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice 
letters; however, what the VCAA seeks to achieve is to give a 
claimant notice of the elements outlined above.  Once that 
has been done - notwithstanding whether it has been done by 
way of a single notice letter or via more than one 
communication - the essential purposes of the VCAA have been 
satisfied.  Here, the Board finds that, because each of the 
content requirements of a VCAA notice has been met, any error 
in not providing a single notice to the veteran covering all 
content requirements is harmless.  See, e.g., 38 C.F.R. § 
20.1102; Mayfield, supra.

The Board also finds, after reviewing the record, that VA has 
complied with the VCAA's duty to assist by aiding the veteran 
in obtaining evidence and affording him physical 
examinations.  It appears that all known and available 
records relevant to the issues here on appeal have been 
obtained and are associated with the veteran's claims file, 
and the veteran does not appear to contend otherwise.  
Furthermore, the veteran testified before the Board in May 
2005.  

Thus, the Board finds that VA has done everything reasonably 
possible to notify and to assist the veteran and that no 
further action is necessary to meet the requirements of the 
VCAA and the applicable implementing regulations.  
Consequently, the Board finds that the record is ready for 
appellate review.

The veteran requests that higher ratings be assigned to both 
his migraine headache disability and his left ankle 
disability.  He testified before the Board in May 2005 that 
he experienced headaches monthly and took medication for such 
headaches as needed; that he did not participate in any type 
of treatment for headaches on a regular basis; and that his 
headache pain was generally relieved within one hour with the 
use of medication and laying down in the dark.  The veteran 
also testified to the fact that the surgical scar on his left 
ankle did not cause any functional limitation as it was not 
painful and did not hinder his ability to move his ankle 
and/or foot.  He asserted that the left foot disability was 
actually numbness that he felt on the bottom of his foot.

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and an 
increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Where entitlement to 
compensation has been established and a higher initial 
disability rating is at issue, the level of disability at the 
time entitlement arose is of primary concern.  Consideration 
must also be given to a longitudinal picture of the veteran's 
disability to determine if the assignment of separate ratings 
for separate periods of time, a practice known as "staged" 
ratings, is warranted.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

Migraine headaches

The veteran's headaches have been assigned a noncompensable 
disability rating under 38 C.F.R. Section 4.124a, Diagnostic 
Code 8100, for migraine headaches.  
Diagnostic Code 8100 allows for the assignment of a 50 
percent evaluation when there is evidence of migraines with 
very frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability; a 30 percent 
evaluation when there is evidence of characteristic 
prostrating attacks occurring on an average of once a month 
over the last several months; a 10 percent rating when there 
is evidence of characteristic prostrating attacks averaging 
one in two months over the last several months; and, a 
noncompensable evaluation when there is evidence of migraines 
with less frequent attacks.

The veteran related that he did not participate in treatment 
on a regular basis for his headaches so the pertinent medical 
evidence of record consist of reports from VA examinations 
performed in September 1996 and January 2004.  On both 
occasions, the veteran described his headaches as throbbing 
in nature and always on the left side of his head, relieved 
with medication taken when the headache starts and retreat 
into darkness.  The veteran's speech and appearance have 
remained normal and in January 2004 a complete neurological 
examination was determined to be normal.  He has not 
described any type of aura or prostration as a result of his 
headaches and, as such, has been diagnosed as having migraine 
headaches without aura.

Given the evidence of record, the Board finds that the 
noncompensable evaluation currently assigned for migraine 
headaches is appropriate because there is no evidence of the 
veteran experiencing migraine headaches with characteristic 
prostrating attacks.  Although he describes experiencing 
headaches approximately once per month, his own description 
of the attacks is not consistent with a finding of 
prostration and there is nothing in the medical evidence to 
suggest that his symptoms are so severe as to be equivalent 
in nature to a prostrating attack.  As such, the veteran's 
request for a compensable rating for migraines is denied on a 
schedular basis.  Additionally, there is no evidence to 
support assignment of staged ratings.

Scarring

A 10 percent rating is currently assigned for the veteran's 
left ankle scar under 38 C.F.R. Section 4.118, Diagnostic 
Code 7804.  Assignment of this rating requires objective 
medical evidence of a superficial scar that is painful on 
examination.  Higher ratings may be assigned under Diagnostic 
Code 7805 if there is evidence of limitation of function and 
under Diagnostic Code 7801 if there is evidence of limitation 
of motion.

The veteran does not participate in any treatment for his 
left ankle scarring and his testimony alone reveals that the 
scar does not limit his function or range of motion.  In 
fact, the veteran even testified that the scar was well-
healed and not painful.  His main complaint is of numbness in 
his left foot which has not been associated with the surgical 
scarring on the ankle.

Upon VA examinations in October 2002 and January 2004, the 
veteran's left ankle scar was found to be approximately 1 
inch by 1/8 inch just below the medial malleolar area.  The 
scar was nontender, was not painful, did not limit range of 
motion, and did not cause functional impairment.  The veteran 
complained only of persistent numbness in the plantar aspect 
of the left forefoot notwithstanding the surgical 
intervention that caused the scarring in question.

Following a complete review of the record evidence, the Board 
finds that the 10 percent evaluation assigned for left ankle 
scarring is quite generous as the veteran does not meet any 
criteria for a compensable evaluation for scarring.  Although 
the RO stated in its 2002 rating decision that the 10 percent 
evaluation was assigned for painful scarring, the Board 
cannot find any medical evidence to support that finding and 
the veteran's own testimony is inconsistent with such a 
finding.  Accordingly, the veteran's request for a rating 
higher than 10 percent for scarring of the left ankle is 
denied on a schedular basis.

Extra-schedular rating

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides 
that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."

The veteran does not assert that he is totally unemployable 
because of his service-connected migraines and scarring 
alone, and he has not identified any specific factors, which 
may be considered exceptional or unusual in light of VA's 
schedule of ratings.  The Board has not identified any 
exceptional circumstances either.  Specifically, the veteran 
has not required frequent periods of hospitalization for 
service-connected disability and the medical evidence does 
not suggest any exceptional limitation beyond that 
contemplated by the schedule of ratings.  

The Board does not doubt that limitation caused by occasional 
headaches could have some negative or adverse impact on 
employability; however, loss of industrial capacity is the 
principal factor in assigning schedular disability ratings.  
See 38 C.F.R. §§ 3.321(a) and 4.1.  38 C.F.R. Section 4.1 
specifically states: "[g]enerally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  See also Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  
Consequently, the Board finds that the evaluations currently 
assigned adequately reflect the clinically established 
impairments experienced by the veteran and higher ratings are 
also denied on an extra-schedular basis.

The Board points out at this juncture that the veteran's 
complaints of left foot numbness should be addressed in 
conjunction with his claim of entitlement to service 
connection for a left leg condition discussed below.  The 
Board fully acknowledges that the veteran's complaint with 
respect to his left foot is that the underlying syndrome that 
caused him to have the surgery that resulted in the service-
connected scarring is the root of his current left lower 
extremity problems; however, that claim is not before the 
Board at this time.


ORDER

A compensable rating for migraine headaches is denied.

A rating higher than 10 percent for a surgical scar of the 
left ankle is denied.


REMAND

The RO denied entitlement to service connection for 
demyelinating neuropathy of both the right and left posterior 
tibial nerves in a September 2004 rating decision.  At the 
veteran's personal hearing before the Board in May 2005, he 
requested that his testimony be accepted as his notice of 
disagreement with respect to the September 2004 denial of 
benefits.  The Board agreed that testimony would be accepted 
as such.  Thus, because the Board is required to review all 
issues which are reasonably raised by a liberal reading of 
the veteran's assertions as per Manlincon v. West, 12 Vet. 
App. 238 (1999), the claims of entitlement to service 
connection for disabilities of the lower extremities must be 
remanded for appropriate action by the RO to include issuance 
of a statement of the case if the benefits sought cannot be 
granted.

Therefore, this matter is remanded for the following action:

The RO should consider the issues of 
entitlement to service connection for 
demyelinating neuropathy of the right 
posterior tibial nerve and for 
demyelinating neuropathy of the left 
posterior tibial nerve.  The RO should 
specifically address the veteran's 
assertion that his left lower extremity 
disability is due to the tarsal tunnel 
syndrome for which he underwent surgical 
intervention during service.  If the 
benefits sought cannot be granted, a 
Statement of the Case should be issued.  
The veteran should be informed of the 
period of time within which he must file 
a substantive appeal to perfect his 
appeal to the Board concerning these 
issues.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C.A. §§ 5109B, 7112).



	                     
______________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


